TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00558-CV



                                     Jeff Moseley, Appellant1

                                                  v.

                              FedEx Techconnect, Inc., LLC, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-13-010512, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                After an extension obtained in November 2014, appellant’s brief was due in this

Court on January 5, 2015. If an appellant fails to file a brief, this Court may dismiss the appeal for

want of prosecution unless the appellant reasonably explains the failure and appellee is not

significantly injured by that failure.2 On January 13, 2015, we sent notice to appellant that his brief

was overdue and that the appeal may be dismissed for want of prosecution if appellant did not submit

a proper motion to this Court on or before January 23, 2015. No brief or motion for extension of

time has been filed since that notice. Accordingly, we dismiss the appeal for want of prosecution.3



       1
         Although the county court’s judgment identifies defendant as “Jeff Moseley,” appellant
informed this Court in the agreed motion for extension of time that the correct spelling is
“Jeff Mosley.”
       2
           See Tex. R. App. P. 38.8(a)(1).
       3
           See id. 42.3(b).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Prosecution

Filed: June 26, 2015




                                             2